DETAILED ACTION                                            Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                            Claim Rejections - 35 USC § 1122.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
          Claims 31-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.           The term "similar" in claim 31 is a relative term which renders the claim indefinite.  The term "similar" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In other words, it is not clear to what degree an appearance of freshly cooked scrambled eggs would be considered “similar”.  Moreover, what is similar to one person may not be to another.
Claim Rejections - 35 USC § 103
3.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

4.       Claims 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al (U.S. Patent No. 3264974) taken together with Sanderson et al (Published U.S. Application No. 2003/0091711).          Miller et al discloses an apparatus for cooking a layer of egg material, same comprising an oven belt (e.g. col. 1, line 56-col. 2, line 20) followed by an agitating component (scrapers 40 and 41) which naturally involves a breaking down of the layer of cooked egg product, and also a shaping component (chopped up; Fig. 3).           The claims further call for the broken cooked egg to be passed through a forming plate with a plurality of orifices to form individual egg curds.  In the invention of Miller et al, the essential focus is on the apparatus used to heat the egg.  See for example, the claims in Miller et al which are silent on the element of chopping the cooked egg and, at most, end with the apparatus facilitating the removal of egg from the belt and, further, mixing of egg components together.  The reference to chopping within the apparatus appears to be an example as same is referred to involving one embodiment (i.e. “in the embodiment illustrated the container is a storage hopper for a chopping apparatus which chops the whites and yolks” col. 2, lines 17-20).   However, Sanderson et al teaches a cooked egg material that is passed through a plate with orifices to create scrambled egg (and, inherently, curds) as called for in the instant claims (e.g. paragraph 51).  As Miller et al is not limited to creating only chopped egg portions, it would have been further obvious in view of Sanderson et al to have provided another shaping means as taught, for example, by Sanderson as a matter of preference..
            Miller et al is silent regarding the step of preheating the egg at a particular temperature.  Sanderson et al further provides a pre-heating means and treat the eggs in a manner resulting in a scrambled egg product by using a two-step heating means.  Sanderson et al employs said preheating step, for example, to provide a more homogeneously heated egg product (e.g. paragraph 9), and it would have been further obvious to have included such preheating step in Miller et al for such reasons.            Miller et al is silent regarding the belt oven having the capacity to cook at a particular temperature.  The instant claims call for not only the belt oven having a particular heating capability but also the preheating means.  Sanderson et al further provides cooking means with the capability of preheating egg to a temperature between 163-175 F which falls within the range as called for in the instant claims.  In addition, Sanderson et al employs a preheating means which provides a temperature of 130-154 F which overlaps that called for in the instant claims.  It would have been further obvious to have used any one of the temperatures within 130-154 F including those overlapping with the instant claims as a matter of preference.  Moreover, it would have been further obvious to have provided the preheating and cooking means with such temperature capabilities as a matter of preference.
          The claims further call for the orifices of the forming plate to be non-uniform, triangular, uniform, or circular.  Sanderson et al also teaches the orifices of said plate                                                Allowable Subject Matter
5.     Claims 36, 37, and 40-47 are allowed.  The prior art of record neither discloses nor teaches the apparatus for manufacturing a cooked egg product as specifically recited and including that the agitation machine used therein is selected from a twin-screw auger, a single–screw auger, a vane cell feed, or twin piston pumping system.                                                Response to Arguments
6.     Applicant's arguments filed 4/6/21 have been fully considered but are not persuasive for claims 31-35.        Applicant argues that the apparatus of Miller et al would not produce a final product similar in appearance to that of freshly cooked egg due to the chopping employed and lack of forming curds.  However, Miller et al was not applied alone; Sanderson et al teaches the inclusion of a plate to produce curds as discussed above.       Applicant argues the many differences that exist in Sanderson such as, for example, the final product being pumped through holding tubes and that the product is a homogenous.  It should be noted, however, that Sanderson was not applied for its entire teaching but for its teaching of creating an egg product comprising curds by passing same through a forming plate.  The intent of combining Sanderson et al is not to bodily 
        All remaining arguments regarding claims 31-35 are addressed in view of the rejections as set forth above.      




          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



 /ANTHONY J WEIER/ Primary Examiner, Art Unit 1792                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      


Anthony Weier
July 1, 2020